    Case 1:20-cv-01020-JPH-MJD Document 12 Filed 10/02/20 Page 1 of 2 PageID #: 70




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

PETER BROWN,                                )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )       No. 1:20-cv-01020-JPH-MJD
                                            )
FISCHER Sgt. of IMPD,                       )
                                            )
                         Defendant.         )

                     ORDER REGARDING MOTION TO DISMISS

       Defendant, Sergeant Fisher of the Indianapolis Metropolitan Police Department,

 has filed a motion to dismiss Plaintiff Peter Brown's complaint for failure to state a

 claim. This means that Sergeant Fisher believes that even if the allegations in the

 complaint are accepted as true, they do not "state a claim to relief that is plausi bl e on

 its face."   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)).

       Mr. Brown SHALL RESPOND to the motion to dismiss by October 23, 2020. If

 Mr. Brown does not respond, the Court may summarily rule in Sergeant Fisher's favor

 and dismiss the case. See S.D. Ind. L. R. 7-1(c)(5).

 SO ORDERED.

 Date: 10/2/2020




                                                1
    Case 1:20-cv-01020-JPH-MJD Document 12 Filed 10/02/20 Page 2 of 2 PageID #: 71



Distribution:

PETER BROWN
P.O. Box 881442
Indianapolis, IN 49208

Michael John Sullivan
CITY LEGAL - INDIANAPOLIS
michael.sullivan@indy.gov




                                        2
